The judgment of the court was pronounced by
lime, J.
The defendant was convicted of a violation of the “ Act to prevent Gambling,” approved the 19th of March, 1835 (Acts p. 134); and from a judgment condemning her to pay a fine of $2,500, has appealed.
The grounds of complaint in the court below, are presented in two bills of exception. The first was taken to the refusal of the judge to permit the defendant to introduce in evidence the ordinances of the Third Municipality, authorizing the game of bagatelle to be played, and the receipts given by the treasurer of the Municipality to the defendant, for a license.to keep that game during the time within which the alleged breach of the statute occurred. The judge did not, in'our opinion, err, in rejecting this evidence. The ordinances, if such exist, being in violation of the statute, are nugatory, and cannot avail the accused "as a means of defence. She can . neither plead ignorance of the prohibitory statute, nor protect herself from the consequences of an infraction of it by the authority of an inferior legislative body, wholly incompetent to give such authority. Although the ordinances furnished no such legal justification or excuse as authorized their introduction before the jury as evidence, the judge could, in the exercise of his discretion, have received and considered them, after verdict, in mitigation of the sentence.
The second bill of exceptions was taken to the refusal of the judge, on a motion for a new trial, to permit two of the jurors who tried the cause to bo sworn to prove that they were overawed by abuse and threats from other jurors, and forced to render a verdict contrary to their judgment. The evidence was properly excluded. Jurors cannot be heard as witnesses to impeach their own verdicts. The practice is well settled that, the court must derive its knowledge of the misconduct of the jury, from some other source than the jurors themselves. 11 La. 141. Judgment affirmed.